                              Case 2:20-cr-00092-SSV-KWR Document 1-8 Filed 09/18/20 Page 1 of 1

                                                                                                                                                        PER 18 U.S.C. 3170
                                       DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U,S. D]STRICT COURT

 BY: ETNFoRMATIoN                             E   TNDTcTMENT                                    CASE NO

Matter Sealed:                     Juvenile       E     otner tnan Juvenile                            USA vs                                                 092
[-l    Pre-lndictmentPlea              n     Superseding E         DefendantAdded                                       DONREION LEE
                                                                                                    Defendant:
                                           l-l tndictment I        cnargesicounts Added
                                           I I lnformation
 Name of District Court, and/or Judge/Magistrate Location (City)                                    Address:

 UNITED STATES DISTRICT COURT                            EASTERN
 DISTRICT OF LOU;StArun                                  Divisional Office

                                              P       Orliz
 Name and Office of Person
 Furnishing Information on                    Eu.s.
 THIS FORM
 Name of Asst.
                                              Phone No.
                                                       ntty               U .S.
                                                              (504) 680-3 159
                                                                                  Agency
                                                                                                     tr      lnterpreterRequired Dialect:
 U.S. Attorney                Brian M. Klebba
 (if assigned)                                                                                       Birth
                                                                                                                      998
                                                                                                                                              E      vtate    E    Rtien
                                                                                                     Date         1
                                                                                                                                              Z      remate   (if applicable)
    Name of Complainant Agency, or Person (& Title, if any)
    Federal Bureau of lnvestigation, SA Robert Orvin
                                                                                                                                          xxx-xx- 8835
                                                                                                     Social Security Number

     tr        person is awaiting trial in another Federal or State Court
               (give name of court)
                                                                                                                                       DEFENDANT


                                                                                                lssue             [-l       warranr   Z    summons
     tr        this person/proceeding transferred from another district
               per (circle one) FRCrP 20, 21 or 40. Show District
                                                                                                Location Status:
                                                                                                ArreStDate-orDateTransferredtoFederalCustody-
     tr        this is a reprosecution of charges
               previously dismissed which were                                                       E       Currently in Federal Custody
               dismissed on motion of:

                   f]u.s.
                                                                                                     n       Currently in State Custody
                            Atty   E   Defense
                                                                                                               E  Required
                                                                                                                        writ
                                                                         SHOW
    n        this prosecution relates to a
             pending case involving this same
                                                                       DOCKET NO.
                                                                                                     E currently on bond
                                                                                                                                                                                ]




                                                                                                     tr Fusitive
                                                                                                                                                                                i


             defendant. (Notice of Related
                                                                                                                                                                                I
             Case must still be filed with the
             Clerk.)
    n        prior proceedings or appearance(s)
             before U.S. Magistrate Judge
                                                                       MAG. JUDGE
                                                                        CASE NO.               Defense Counsel (if any)
             regarding lhis defendant were
             recorded under                                                                            ! reo ! cln !                        Relo
Place of           Orleans Parish
                                                                                                              !         Appointed on Target Letter
offense                                                       County


                                                                                                fl        ff,i" report        amends AO 257 previously submitted
          OFFENSE CHARGED - U.S.C. CITATION . STATUTORY MAXIMUM PENALTIES - ADDITIONAL INFORMATION OR COMMENTS

Total # of            Counts 4                     (for this defendanr onty)

Offense                        Title & Section/-
Level (1,   3,4)            (Pettv = 1 1 Misdemeanor= 3 / Felonv = 4)                                     Description of Offense Charged                          Count(s)
4                   Title 18 USC Section 37'l                                          Conspiracy to Commit Mail Fraud                                             1


4                   Title 1B USC Section 1341                                          Mail Fraud                                                                  5-7
